 Exhibit 10.1


 

SECURITIES PURCHASE AGREEMENT, dated as of March 24, 2011 (the “Agreement”),
among FOSTER JENNINGS, INC., a Delaware corporation with offices located at 260
Madison Avenue, 8th Floor, New York, New York  10016 (the “Buyer”); THE
INDIVIDUALS NAMED IN SCHEDULE A HERETO (collectively, the “Sellers” and each a
“Seller”); and THE ANDINA GROUP, INC., a Nevada corporation with offices located
at 179 South 1950, East Layton, UT 84041 (the “Company”).







INTRODUCTION







The Sellers own beneficially and of record an aggregate of 4,962,500 restricted
shares (the “Shares”) of common stock, par value $0.001 per share (the “Common
Stock”) of the Company representing at the date hereof approximately 80.7% of
the outstanding shares of Common Stock.  The Buyer desires to acquire from the
Sellers, and the Sellers desire to sell to the Buyer, the Shares in accordance
with, and subject to, the terms hereof, allocated among the Sellers as set forth
in Schedule A hereto.    




NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties and covenants herein contained, the parties hereby agree as follows:

ARTICLE I




CERTAIN DEFINITIONS







“Business Day” shall mean any day which is not a Saturday or Sunday and is not a
day on which banking institutions are generally authorized or obligated to close
in the City of New York, New York.




“Buyer” shall have the definition assigned thereto in the introductory paragraph
hereto.




“Closing” shall mean the closing of the purchase by Buyer from the Sellers of
the Shares.




“Closing Date” shall have the definition assigned thereto in Section 2.02(a)
hereof.




“Code” shall have the definition assigned thereto in Section 3.01(d).




“Common Stock” shall have the definition assigned thereto in to introduction
hereto.  




“Company” shall have the definition assigned thereto in the introductory
paragraph hereto.




“Dispose Of” shall mean to pledge, hypothecate, give away, sell, grant an option
(other than pursuant hereto) with respect to, or otherwise transfer.  




“Environmental Laws” shall have the definition assigned thereto in Section
3.01(q).





--------------------------------------------------------------------------------




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.




“Exchange Act” shall have the definition assigned thereto in Section 3.01(a)(i).




“Existing Directors” shall have the definition assigned thereto in Section 4.04.




“Green” means Burke Green, the Company’s Chief Executive Officer, Chief
Financial Officer, principal shareholder and one of the Sellers.




“Investment Company Act” shall have the definition assigned thereto in Section
3.01(n).




“Last Company Financial Statement Date” shall mean December 31, 2010.




“Last Company Financial Statements” shall mean the balance sheet, statement of
income, and statement of cash flows, and the notes thereto, of the Company as of
the Last Company Financial Statement Date as filed with the SEC on January 27,
2011.




“New Directors” shall have the definition assigned thereto in Section 4.04.




“Purchase Price” shall have the definition assigned thereto in Section 2.01
hereof.




“Reverse Split” shall mean a corporate action in which the Company reduces the
number of shares of Common Stock it has outstanding by a set multiple. 




 “SEC” shall mean the United States Securities and Exchange Commission.




“SEC Documents” shall have the definition assigned thereto in Section
3.01(a)(i).




“Securities Act” shall mean the Securities Act of 1933, as amended.




“Seller” and “Sellers” shall have the definition assigned thereto in the
introductory paragraph hereto.




“Shares” shall have the definition assigned thereto in the introduction hereto.
 




“Spin-Off” shall mean the sale of the business of the Company immediately prior
to the Closing to Green as described herein.




“Split” shall mean the four for one (or higher) forward stock split of the
outstanding Common Stock that is contemplated to be effectuated by the Company
subsequent to the Closing.




“Taxes” shall have the definitions assigned thereto in Section 3.01(j).














-2-







--------------------------------------------------------------------------------

ARTICLE II




ACQUISITION AND EXCHANGE OF SHARES




Section 2.01

The Agreement.  At the Closing, the Buyer shall acquire from the Sellers, and
the Sellers shall sell to the Buyer, the Shares in accordance with Schedule A
hereto in exchange for an aggregate purchase price of US $397,500 in cash, which
includes the $100,000 deposit, as applicable (the “Deposit”), heretofore
delivered by the Buyer to the escrow account maintained by Victor D. Schwarz,
LLC (the “Purchase Price”), allocated among the Sellers as determined among
themselves.  




Section 2.02

Closing; Exchanges.  




                (a)

 The Closing shall take place on the date hereof (the “Closing Date”) at the
offices of Victor D. Schwarz, LLC, 4764 South 900 East, Suite 3(A), Salt Lake
City, Utah 84117 or by electronic means, as determined by the Buyer in its sole
discretion.




              (i)

On the Closing Date, the Sellers shall deliver or cause to be delivered to
Buyer, original stock certificates evidencing the Shares, either registered in
the name of the Buyer or in the name of the Seller, with duly executed original
stock power with medallion signature guarantee.




              (ii)

At or before the Closing Date, the Buyer shall agree to effect the Spin-Off in
exchange for Green’s agreement to: (i) forgive any related party debt owed by
the Company to Green; and (ii) indemnify the Company against any liability
relating to the business of the Company prior to the transactions contemplated
hereby.  The foregoing shall be evidenced by a duly executed Spin Off Agreement
in the form of Exhibit 2.02(a)(ii) to be delivered at or before the Closing;




(iii)

At or before the Closing Date, the Buyer shall deliver to the escrow account
maintained by Victor D. Schwarz, LLC, the Purchase Price less the Deposit by
certified or official bank check or by electronic wire transfer in accordance
with instructions theretofore provided by Victor D. Schwarz, LLC to the Buyer;




(iv)

At or before the Closing Date, the Company will deliver to the Buyer an
Officer’s Certificate in the form of Exhibit 2.02(a)(iv) hereto, dated the
Closing Date, certifying, among other things, that all representations,
warranties, covenants, and conditions set forth herein by the Sellers and the
Company are true and correct as of, or have been fully performed and complied
with by, the Closing Date;  




(v)

At or before the Closing Date, each Seller will deliver to the Buyer and the
Company a certificate in the form of Exhibit 2.02(a)(v) hereto, dated the
Closing Date, certifying that all representations, warranties, covenants, and
conditions set forth herein by such Seller and the Company are true and correct
as of, or have been fully performed and complied with by, the Closing Date;











-3-







--------------------------------------------------------------------------------



(vi)

At or before the Closing Date, the Buyer, or a duly appointed agent thereof,
will deliver to the Sellers one or more Certificates in the form of Exhibit
2.02(a)(vi) hereto, dated the Closing Date, certifying that all representations,
warranties, covenants and conditions set forth herein by the Buyer are true and
correct as of, or have been fully performed and complied with by, the Closing
Date; and




(vii)

At or before the Closing Date, the Sellers and the Buyer shall execute a
cross-receipt in the form of Exhibit 2.02(a)(vii) hereto.




(b)

The Shares shall be authorized, issued, and outstanding shares of Common Stock.
 All Shares shall be deemed “restricted securities” as defined in paragraph (a)
of Rule 144 under the Securities Act.  The acquisition by the Buyer of the
Shares shall be subject to an exemption from the registration requirements of
the Securities Act, under Section 4(1) of the Securities Act and the rules and
regulations promulgated thereunder.  Certificates representing the Shares shall
bear a restrictive legend in substantially the following form:




The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be offered for sale, sold, or
otherwise disposed of, except in compliance with the registration provisions of
such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.



Section 2.03

Approval.  In anticipation of this Agreement, the Board of Directors of the
Company has taken all necessary and requisite corporate and other action in
order to approve this Agreement and all transactions contemplated hereby.

ARTICLE III




REPRESENTATIONS AND WARRANTIES



Section 3.01

Representations and Warranties of Sellers and the Company.  Each of the Sellers
and the Company, jointly and severally, represent and warrant to, and agree
with, the Buyers as follows:




(a)      (i)  The Common Stock has been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the Company
is subject to the periodic reporting requirements of Section 13 of the Exchange
Act.  The Company has made available to the Buyer true, complete, and correct
copies of all forms, reports, schedules, statements, and other documents
required to be filed by it under the Exchange Act, as such documents have been
amended since the time of the filing thereof (collectively, including all forms,
reports, schedules, statements, exhibits, and other documents filed by the
Company therewith, the “SEC Documents”). The SEC Documents, including, without
limitation, any financial statements and schedules included therein, at the time
filed or, if subsequently amended, as so amended, (i) did not contain any untrue
statement of a material fact required to be stated therein or necessary in order
to make the statements therein not misleading and (ii) complied in all








-4-







--------------------------------------------------------------------------------

respects with the applicable requirements of the Exchange Act and the applicable
rules and regulations thereunder.  The SEC Documents constitute all of the
documents required to be filed by the Company with the SEC, including under
Section 13 or subsections (a) or (c) of Section 14 of the Exchange Act, through
the date of this Agreement.  The SEC Documents complied in all material respects
with the requirements of the Exchange Act and the rules and regulations
thereunder when filed.  As of the date hereof, there are no outstanding or
unresolved comments in comment letters received from the staff of the SEC with
respect to any of the SEC Documents.  No order suspending the effectiveness of
the Company’s registration statement on Form S-1 has been issued by the SEC and,
to the Company’s and Sellers’ knowledge, no proceedings for that purpose have
been initiated or threatened by the SEC.




       (ii)

     The Company maintains disclosure controls and procedures required by Rule
13a-15 or 15d-15 under the Exchange Act; such controls and procedures are
effective to ensure that:




(A)

all material information concerning the Company is made known on a timely basis
to the individuals responsible for the preparation of the Company’s filings with
the SEC and other public disclosure documents;




(B)

transactions are executed in accordance with management’s general or specific
authorizations;




(C)

transactions are recorded as necessary to permit preparation of financial
statements in accordance with generally accepted accounting principles and to
maintain asset accountability;




(D)

access to assets is permitted only in accordance with management’s general or
specific authorization; and




(E)

the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.




The Company has made available to the Buyer copies of, all written descriptions
of, and all policies, manuals and other documents promulgating, such disclosure
controls and procedures.  The books, records and accounts of the Company
accurately and fairly reflect, in reasonable detail, the transactions in, and
dispositions of, the assets of, and the results of operations of, the Company
all to the extent required by generally accepted accounting principles.  




(iii)

The Chief Executive Officer and the Chief Financial Officer of the Company has
signed, and the Company has furnished to the SEC, all certifications required by
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002; such certifications
contain no qualifications or exceptions to the matters certified therein and
have not been modified or withdrawn; and neither the Company nor any of its
officers has received notice from any governmental entity questioning or
challenging the accuracy, completeness, form or manner of filing or submission
of such certifications.  











-5-







--------------------------------------------------------------------------------



(iv)

The Company has heretofore made available to the Buyer complete and correct
copies of all certifications filed with the SEC pursuant to Sections 302 and 906
of Sarbanes-Oxley Act of 2002 and hereby reaffirms, represents and warrants to
the Buyer the matters and statements made in such certificates.




(b)

At the date hereof and at the Closing Date:




(i)  

the Common Stock is eligible to trade and be quoted on, and is quoted on,  the
over-the-counter Bulletin Board market (the “OTCBB”) and has received no notice
or other communication indicating that such eligibility is subject to challenge
or review by the any applicable regulatory agency, electronic market
administrator, or exchange;




(ii)  

the Company has and shall have performed or satisfied all of its undertakings
to, and of its obligations and requirements with, the SEC;




(iii)  

the Company has not, and shall not have taken any action that would preclude, or
otherwise jeopardize, the inclusion of the Common Stock for quotation on the
OTCBB; and




(iv)

the Common Stock is eligible for participation in The Depository Trust &
Clearing Corporation book entry system.




(v)

The Company has only one “strike” with FINRA (e.g., late 10-K or 10-Q filings).




(c)

The Company has no subsidiaries or affiliated corporation and does not own any
interest in any other enterprise (whether or not such enterprise is a
corporation).  The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Nevada with full
power and authority (corporate and other) to own, lease and operate its
respective properties and conduct its respective business as described in the
SEC Documents; the Company is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the ownership
or leasing of its properties or the conduct of its business requires such
qualification, except where the failure to be so qualified or be in good
standing would not have a material adverse effect on its business, prospects,
condition (financial or otherwise), and results of operations of the Company; no
proceeding has been instituted in any such jurisdiction, revoking, limiting or
curtailing, or seeking to revoke, limit or curtail, such power and authority or
qualification; the Company is in possession of, and operating in compliance
with, all authorizations, licenses, certificates, consents, orders and permits
from state, federal, foreign and other regulatory authorities that are material
to the conduct of its business, all of which are valid and in full force and
effect; the Company is not in violation of its charter or bylaws or in default
in the performance or observance of any obligation, agreement, covenant or
condition contained in any bond, debenture, note or other evidence of
indebtedness, or in any lease, contract, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which it is a
party or by which it or its properties or assets may be bound, which violation
or default would have a material adverse effect on the business, prospects,
financial condition or results of operations of the Company; and the Company is
not in violation of any law, order, rule,








-6-







--------------------------------------------------------------------------------

regulation, writ, injunction, judgment or decree of any court, government or
governmental agency or body, domestic or foreign, having jurisdiction over the
Company or over its properties or assets, which violation would have a material
adverse effect on the business, prospects, financial condition or results of
operations of the Company taken as a whole.  

(d)

The Company has all requisite power and authority to execute, deliver, and
perform this Agreement.  All necessary proceedings of the Company have been duly
taken to authorize the execution, delivery, and performance of this Agreement
thereby. This Agreement has been duly authorized, executed, and delivered by the
Company, constitutes the legal, valid, and binding obligation of the Company,
and is enforceable as to the Company in accordance with its terms.  Except as
otherwise set forth in this Agreement, no consent, authorization, approval,
order, license, certificate, or permit of or from, or declaration or filing
with, any federal, state, local, or other governmental authority or any court or
other tribunal is required by the Company for the execution, delivery, or
performance of this Agreement thereby.  No consent, approval, authorization or
order of, or qualification with, any court, government or governmental agency or
body, domestic or foreign, having jurisdiction over the Company or over its
properties or assets is required for the execution and delivery of this
Agreement and the consummation by the Company of the transactions herein and
therein contemplated, except such as may be required under the Securities Act or
under state or other securities or blue sky laws all of which requirements have
been, or in accordance therewith will be, satisfied in all material respects.
 No consent of any party to any material contract, agreement, instrument, lease,
license, arrangement, or understanding to which the Company is a party, or to
which its or any of its respective businesses, properties, or assets are
subject, is required for the execution, delivery, or performance of this
Agreement; and the execution, delivery, and performance of this Agreement will
not violate, result in a breach of, conflict with, or (with or without the
giving of notice or the passage of time or both) entitle any party to terminate
or call a default under, entitle any party to receive rights or privileges that
such party was not entitled to receive immediately before this Agreement was
executed under, or create any obligation on the part of the Company to which it
was not subject immediately before this Agreement was executed under, any term
of any such material contract, agreement, instrument, lease, license,
arrangement, or understanding, or violate or result in a breach of any term of
the certificate of incorporation or by-laws of the Company or (if the provisions
of this Agreement are satisfied) violate, result in a breach of, or conflict
with any law, rule, regulation, order, judgment, decree, injunction, or writ of
any court, government or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or over its properties or assets.




 (e)

There is not any pending or, to the best of each Seller’s and the Company's
knowledge, threatened, action, suit, claim or proceeding against the Company, or
any of the Company’s officers or any of the respective properties, assets or
rights of the Company, before any court, government or governmental agency or
body, domestic or foreign, having jurisdiction over the Company or over the
Company’s officers or the properties of the Company, or otherwise that (i) is
reasonably likely to result in any material adverse change in the respective
business, prospects, financial condition or results of operations of the Company
or might materially and adversely affect its properties, assets or rights taken
as a whole, (ii) might prevent consummation of the transactions contemplated by
this Agreement, or (iii) alleging violation of any Federal or state securities
laws.








-7-







--------------------------------------------------------------------------------



(f)

The authorized capital stock of the Company consists of 50,000,000 shares of
Common Stock, of which 6,146,600 shares of Common Stock are outstanding, and
10,000,000 shares of “blank check” preferred stock, par value $0.001 per share,
no shares of which are outstanding.  Each of such outstanding shares of Common
Stock is duly and validly authorized, validly issued, fully paid, and
nonassessable, has not been issued and is not owned or held in violation of any
preemptive or similar right of stockholders.  (i) There is no commitment, plan,
or arrangement to issue, and no outstanding option, warrant, or other right
calling for the issuance of, any share of capital stock of, or any security or
other instrument convertible into, exercisable for, or exchangeable for capital
stock of, the Company, and (ii) there is outstanding no security or other
instrument convertible into or exchangeable for capital stock of the Company.
 When delivered by the Sellers against payment therefor in accordance with the
terms of this Agreement, the Shares will be duly and validly issued and fully
paid and nonassessable, and will be sold free and clear of any pledge, lien,
security interest, encumbrance, claim or equitable interest of any kind; and no
preemptive or similar right, co-sale right, registration right, right of first
refusal or other similar right of stockholders exists with respect to any of the
Shares or the issuance and sale thereof.  No further approval or authorization
of any stockholder, the Board of Directors of the Company or others is required
for the issuance and sale or transfer of the Shares, except as may be required
under the Securities Act, the rules and regulations promulgated thereunder or
under state or other securities or blue sky laws.  The Company has no stock
option, stock bonus and other stock plans or arrangements.

(g)

Madsen & Associates, CPA’s Inc. examined the financial statements of the
Company, together with the related schedules and notes, for the years ended June
30, 2009 and 2010 (the “Auditors”), filed with the SEC as a part of the SEC
Documents, are independent accountants within the meaning of the Securities Act,
the Exchange Act, and the rules and regulations promulgated thereunder; and the
audited financial statements of the Company, together with the related schedules
and notes, and the unaudited financial information, forming part of the SEC
Documents, fairly present and will fairly present the financial position and the
results of operations of the Company at the respective dates and for the
respective periods to which they apply; and all audited financial statements of
the Company, together with the related schedules and notes, and the unaudited
financial information, filed with the SEC as part of the SEC Documents, complied
and will comply as to form in all material respects with applicable accounting
requirements and with the rules and regulations of the SEC with respect hereto
when filed, have been and will be prepared in accordance with generally accepted
accounting principles consistently applied throughout the periods involved
except as may be otherwise stated therein (except as may be indicated in the
notes thereto or as permitted by the rules and regulations of the SEC) and
fairly present and will fairly present, subject in the case of the unaudited
financial statements, to customary year end audit adjustments, the financial
position of the Company as at the dates thereof and the results of its
operations and cash flows.  The procedures pursuant to which the aforementioned
financial statements have been audited are compliant with generally accepted
auditing standards. The selected and summary financial and statistical data
included in the SEC Documents present and will present fairly the information
shown therein and have been compiled on a basis consistent with the audited
financial statements presented therein.  No other financial statements or
schedules are required to be included in the SEC Documents.   The financial
statements referred to in this Section 3.01(g) contain all certifications and
statements required under the SEC’s Order, dated June 27, 2002, pursuant to
Section 21(a)(1) of the Exchange Act (File No. 4-460), Rule 13a-14 or 15d-14
under the Exchange Act, or 18 U.S.C. Section 1350








-8-







--------------------------------------------------------------------------------

(Sections 302 and 906 of the Sarbanes-Oxley Act of 2002) with respect to the
report relating thereto.  Since the Last Company Financial Statement Date:




(i)

There has at no time been a material adverse change in the financial condition,
results of operations, businesses, properties, assets, liabilities, or future
prospects of the Company.




(ii)

The Company has not authorized, declared, paid, or effected any dividend or
liquidating or other distribution in respect of its capital stock or any direct
or indirect redemption, purchase, or other acquisition of any stock of the
Company.




(iii)

The operations and businesses of the Company have been conducted in all respects
only in the ordinary course.




Other than a “going concern” qualification in the report of the Auditors with
respect to the financial statements of the Company, there is no fact known to
Green or the Company which materially adversely affects or in the future (as far
as the Company can reasonably foresee) may materially adversely affect the
financial condition, results of operations, businesses, properties, assets,
liabilities, or future prospects of the Company; provided, however, that neither
Green nor the Company expresses any opinion as to political or economic matters
of general applicability.  The Company has made known, or caused to be made
known, to the accountants or auditors who have prepared, reviewed, or audited
the aforementioned consolidated financial statements all material facts and
circumstances which could affect the preparation, presentation, accuracy, or
completeness thereof.




(h)

Subsequent to the respective dates as of which information is given in the SEC
Documents, there has not been (i) any material adverse change in the business,
prospects, financial condition or results of operations of the Company, (ii) any
transaction committed to or consummated that is material to the Company, (iii)
any obligation, direct or contingent, that is material to the Company incurred
by the Company, except such obligations as have been incurred in the ordinary
course of business, (iv) any change in the capital stock or outstanding
indebtedness of the Company or Subsidiary that is material to the Company, (v)
any dividend or distribution of any kind declared, paid, or made on the capital
stock of the Company, or (vi) any loss or damage (whether or not insured) to the
property of the Company which has a material adverse effect on the business,
prospects, condition (financial or otherwise), or results of operations thereof.




(i)

After giving effect to the Spin-Off, the Company shall have no properties or
assets and at Closing, the Company shall be free and clear of any pledge, lien,
security interest, encumbrance, claim or equitable interest. At the Closing, the
Company shall be party to no agreements except for this Agreement, which shall
be a legal, valid and binding agreement, enforceable against the Company in
accordance with its terms.  




(j)

Giving effect to the Spin-Off, the Company shall have no liability of any
nature, accrued or contingent, including, without limitation, liabilities for
federal, state, local, or foreign taxes and penalties, interest, and additions
to tax (collectively, “Taxes”), and liabilities to customers or suppliers.
 Without limiting the generality of the foregoing, the amounts set up as








-9-







--------------------------------------------------------------------------------

provisions for Taxes, if any, in the Last Company Financial Statements are
sufficient for all accrued and unpaid Taxes of the Company, whether or not due
and payable and whether or not disputed, under tax laws, as in effect on the
Last Company Financial Statement Date or now in effect, for the period ended on
such date and for all fiscal periods prior thereto.  The execution, delivery,
and performance of this Agreement by the Company will not cause any Taxes to be
payable (other than those that may possibly be payable by a Seller as a result
of the sale of the Shares) or cause any lien, charge, or encumbrance to secure
any Taxes to be created either immediately or upon the nonpayment of any Taxes
other than on the properties or assets of the Sellers.  The Internal Revenue
Service has audited and settled or the statute of limitations has run upon all
federal income tax returns of the Company and Green for all taxable years up to
and including the taxable year ended June 30, 2004.  The Company has filed all
federal, state, local, and foreign tax returns required to be filed by it; has
made provided to the Buyer a true and correct copy of each such return which was
filed in the past six years; has paid (or has established on the last balance
sheet included in the last Company Financial Statement a reserve for) all Taxes,
assessments, and other governmental charges payable or remittable by it or
levied upon it or its properties, assets, income, or franchises which are due
and payable; and has delivered to the Buyer a true and correct copy of any
report as to adjustments received by it from any taxing authority during the
past six years and a statement as to any litigation, governmental or other
proceeding (formal or informal), or investigation pending, threatened, or in
prospect with respect to any such report or the subject matter of such report.
 The Company has paid all taxes payable thereby due on or prior to the date
hereof.




(k)

The Company does not have any insurance; the Company has at no time been refused
any insurance coverage sought or applied for.




(l)

(i)

No labor disturbance by the employees of the Company exists or, to the best of
the Company’s knowledge, is imminent.  The Company is not aware of any existing
or imminent labor disturbance by the employees of any principal suppliers or
customers of the Company that might be expected to result in any material
adverse change in the business, prospects, financial condition, or results of
operations of the Company.  No collective bargaining agreement exists with any
of the Company’s employees and, to the best of Green’s and the Company's
knowledge, no such agreement is imminent.




(ii)

The Company does not have, or contribute to, and has never maintained or
contributed to, any pension, profit-sharing, option, other incentive plan, or
any other type of Employee Benefit Plan (as defined in Section 3(3) of ERISA) or
Pension Plan (as defined in ERISA) and the Company does not have any obligation
to or customary arrangement with employees for bonuses, incentive compensation,
vacations, severance pay, sick pay, sick leave, insurance, service award,
relocation, disability, tuition refund, or other benefits, whether oral or
written.  

  

(m)

The  Company has no, and has no rights to use, patents, patent rights,
inventions, trade secrets, know-how, trademarks, service marks, trade names,
logos, or copyrights. The Company has not received any notice of, or has
knowledge of, any infringement of or conflict with asserted rights of the
Company by others with respect to any patents, patent rights, inventions, trade
secrets, know-how, trademarks, service marks, trade names, logos, or copyrights;
and the








-10-







--------------------------------------------------------------------------------

Company has not received any notice of, or has no knowledge of, any infringement
of, or conflict with, asserted rights of others with respect to any patents,
patent rights, inventions, trade secrets, know-how, trademarks, service marks,
trade names, logos, or copyrights described or referred to in the SEC Documents
as owned by or used by it or which, individually or in the aggregate, in the
event of an unfavorable decision, ruling or finding, would have a material
adverse effect on the business, prospects, financial condition or results of
operations of the Company.  




(n)

The Company has been advised concerning the Investment Company Act of 1940, as
amended (the “Investment Company Act”), and the rules and regulations
thereunder, and has in the past conducted, and intends in the future, to conduct
its affairs in such a manner as to ensure that it is not and will not become an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act and such rules and regulations.  




(o)

(i)

The Company has not, and no person or entity acting on behalf or at the request
of the Company has, at any time during the last ten years (i) made any unlawful
contribution to any candidate for foreign office or failed to disclose fully any
contribution in violation of law, or (ii) made any payment to any federal or
state governmental officer or official, or other person charged with similar
public or quasi-public duties, other than payments required or permitted by the
laws of the United States or any other applicable jurisdiction.




(ii)

Neither Company, nor, to the best knowledge of any Seller nor the Company, any
director, officer, agent, employee, or other person associated with, or acting
on behalf of, the Company, has, directly or indirectly: used any corporate funds
for unlawful contributions, gifts, entertainment, or other unlawful expenses
relating to political activity; made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns from corporate funds; violated any provision of the Foreign Corrupt
Practices Act of 1977, as amended; or made any bribe, rebate, payoff, influence
payment, kickback, or other unlawful payment.  The Company's internal accounting
controls and procedures are sufficient to cause the Company to comply in all
respects with the Foreign Corrupt Practices Act of 1977, as amended.




(ii)

Neither any Seller or the Company, nor any officer, director or affiliate of the
Company, has been, within the ten years ending on the Closing Date, a party to
any bankruptcy petition against such person or against any business of which
such person was affiliated; convicted in a criminal proceeding or subject to a
pending criminal proceeding (excluding traffic violations and other minor
offenses); subject to any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting their
involvement in any type of business, securities or banking activities; or found
by a court of competent jurisdiction in a civil action, by the SEC or the
Commodity Futures Trading Commission to have violated a federal or state
securities or commodities law, and the judgment has not been reversed, suspended
or vacated.




(p)

The Company has not, and no person acting on behalf thereof, has taken or will
take, directly or indirectly, any action designed to, or that might reasonably
be expected to cause or








-11-







--------------------------------------------------------------------------------

result in, stabilization in violation of law, or manipulation, of the price of
the Common Stock to facilitate the sale or resale of the Shares.




(q)

 (i) The Company is in compliance in all material respects with all rules, laws
and regulations relating to the use, treatment, storage and disposal of toxic
substances and protection of health or the environment (“Environmental Laws”)
that are applicable to its business, (ii) the Company has not received notice
from any governmental authority or third party of an asserted claim under
Environmental Laws, (iii) to the best knowledge of the Company, the Company is
not likely to be required to make future material capital expenditures to comply
with Environmental Laws (iv) no property which is owned, leased or occupied by
the Company has been designated as a Superfund site pursuant to the
Comprehensive Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. § 9601, et seq.), or otherwise designated as a contaminated site under
applicable state or local law, and (v) the Company is not in violation of any
federal or state law or regulation relating to occupational safety or health.




(r)

There are no outstanding loans, advances or guarantees of indebtedness by the
Company to, or for the benefit of, any of the officers, directors, or
director-nominees of the Company or any of the members of the families of any of
them.




(s)

The Company has not incurred any liability, direct or indirect, for finders' or
similar fees on behalf of or payable by the Company or the Buyer in connection
with the transactions contemplated hereby or any other transaction involving the
Company and the Buyers, except for fees payable to MAC Financial, which is the
sole responsibility of the Buyer




(t)

No stockholder of the Company has any right to request or require the Company to
register the sale of any shares owned by such stockholder under the Securities
Act on any registration statement.






(u)

The Company is in compliance with, and is not in violation of, applicable
federal, state, local or foreign statutes, laws and regulations (including
without limitation, any applicable building, zoning or other law, ordinance or
regulation) affecting its properties or the operation of its business,
including, without limitation, Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated pursuant thereto or thereunder.  The Company is not
subject to any order, decree, judgment or other sanction of any court,
administrative agency or other tribunal.

(v)

The Company is not party to any contract, agreement or arrangement other than
this Agreement.




Section 3.02

Representations and Warranties of the Sellers. Each Seller, severally, but not
jointly, hereby represents and warrants to, and agrees with, the Buyer:




(a)

(i)

Such Seller has all requisite power and authority to execute, deliver, and
perform this Agreement.  All necessary proceedings of such Seller have been duly
taken to authorize the execution, delivery, and performance of this Agreement.
This Agreement has been duly authorized, executed, and delivered by such Seller,
constitutes the legal, valid, and binding obligation of such Seller, and is
enforceable as to such Seller in accordance with its terms.  Except








-12-







--------------------------------------------------------------------------------

as otherwise set forth in this Agreement, no consent, authorization, approval,
order, license, certificate, or permit of or from, or declaration or filing
with, any federal, state, local, or other governmental authority or any court or
other tribunal is required by such Seller for the execution, delivery, or
performance of this Agreement thereby.  No consent, approval, authorization or
order of, or qualification with, any court, government or governmental agency or
body, domestic or foreign, having jurisdiction over such Seller or over its
respective properties or assets is required for the execution and delivery of
this Agreement and the consummation by such Seller of the transactions herein
and therein contemplated, except such as may be required under the Securities
Act or under state or other securities or blue sky laws, all of which
requirements have been, or in accordance therewith will be, satisfied in all
material respects.  No consent of any party to any contract, agreement,
instrument, lease, license, arrangement, or understanding to which such Seller
is a party, or to which its or any of its respective businesses, properties, or
assets are subject, is required for the execution, delivery, or performance of
this Agreement; and the execution, delivery, and performance of this Agreement
will not violate, result in a breach of, conflict with, or (with or without the
giving of notice or the passage of time or both) entitle any party to terminate
or call a default under, entitle any party to receive rights or privileges that
such party was not entitled to receive immediately before this Agreement was
executed under, or create any obligation on the part of such Seller to which it
was not subject immediately before this Agreement was executed under, any term
of any such contract, agreement, instrument, lease, license, arrangement, or
understanding, or violate or result in a breach of any term of the certificate
of incorporation or by-laws or analogous governing document of such Seller (if
applicable) or (if the provisions of this Agreement are satisfied) violate,
result in a breach of, or conflict with any law, rule, regulation, order,
judgment, decree, injunction, or writ of any court, government or governmental
agency or body, domestic or foreign, having jurisdiction over such Seller or
over its respective properties or assets.




(ii)

If such Seller is an individual, such Seller has reached the age majority in his
or her state of residence.  




(iii)

If such Seller is not an individual, such Seller has been duly organized and is
validly existing as a corporation or limited liability company in good standing
under the laws of its respective jurisdiction of formation with full power and
authority (corporate and other) to own, lease and operate its respective
properties and conduct its respective business; such Seller is duly qualified to
do business as a foreign corporation and is in good standing in each
jurisdiction in which the ownership or leasing of its properties or the conduct
of its business requires such qualification, except where the failure to be so
qualified or be in good standing would not have a material adverse effect on its
respective business, prospects, condition (financial or otherwise), and results
of operations; no proceeding has been instituted in any such jurisdiction,
revoking, limiting or curtailing, or seeking to revoke, limit or curtail, such
power and authority or qualification; such Seller is in possession of, and
operating in compliance with, all authorizations, licenses, certificates,
consents, orders and permits from state, federal, foreign and other regulatory
authorities that are material to the conduct of its business, all of which are
valid and in full force and effect; such Seller is not in violation of its
charter or bylaws or analogous governing documents or in default in the
performance or observance of any obligation, agreement, covenant or condition
contained in any material bond, debenture, note or other evidence of
indebtedness, or in any material lease, contract, indenture, mortgage, deed of
trust, loan agreement, joint venture or








-13-







--------------------------------------------------------------------------------

other agreement or instrument to which it is a party or by which it or its
properties or assets may be bound, which violation or default would have a
material adverse effect on its respective business, prospects, financial
condition or results of operations; and such Seller is not in violation of any
law, order, rule, regulation, writ, injunction, judgment or decree of any court,
government or governmental agency or body, domestic or foreign, having
jurisdiction over such Seller or over its properties or assets, which violation
would have a material adverse effect on its respective business, prospects,
financial condition or results of operations taken as a whole.  

(b)

There is not any pending or, to the best of such Seller’s knowledge, threatened,
action, suit, claim or proceeding against such Seller, or any of its officers or
any of its respective properties, assets or rights, before any court, government
or governmental agency or body, domestic or foreign, having jurisdiction over
such Seller or over its officers or the properties, or otherwise that (i) is
reasonably likely to result in any material adverse change in the respective
business, prospects, financial condition or results of operations of such Seller
or might materially and adversely affect their properties, assets or rights
taken as a whole, (ii) might prevent consummation of the transactions
contemplated by this Agreement, or (iii) alleging violation of any Federal or
state securities laws.

(c)

When delivered by such Seller against payment therefor in accordance with the
terms of this Agreement, the Shares delivered thereby will be duly and validly
issued and fully paid and nonassessable, and will be sold free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest of any
kind; and no preemptive or similar right, co-sale right, registration right,
right of first refusal or other similar right of stockholders exists with
respect to any of the Shares to be delivered thereby hereunder or the issuance
and sale thereof.  No further approval or authorization of any stockholder, the
Board of Directors of the Company or others is required for the issuance and
sale or transfer of the Shares, except as may be required under the Securities
Act, the rules and regulations promulgated thereunder or under state or other
securities or blue sky laws.

(d)

(i)

The Seller is the sole record and beneficial owner of the Shares set forth
opposite its respective name in Schedule A hereto, free and clear of any
security interest, pledge, mortgage, lien (including, without limitation,
environmental and tax liens), charge, encumbrance, adverse claim, preferential
arrangement or restriction of any kind, including, without limitation, any
restriction on the use, voting, transfer (except as otherwise provided herein),
receipt of income or other exercise of any attributes of ownership.  The Shares
to be delivered by such Seller hereunder are not subject to any options,
warrants, convertible securities or other rights, agreements, arrangements or
commitments of any character relating to interests therein.  There are no voting
trusts, member agreements, proxies, or other agreements or understandings in
effect with respect to the voting or transfer of any of such Shares.  Except as
referenced in Schedule A, other than the Shares, such Seller owns beneficially
or of record, no shares of capital stock or other securities of the Company, and
does not own beneficially or of record, any securities exercisable for, or
convertible into or exchangeable for, securities of the Company.




     (ii)

Such Sellers acquired the Shares owned beneficially and of record thereby from
the Company in private transactions not involving a public offering and, on the
dates of such








-14-







--------------------------------------------------------------------------------

acquisitions, such Seller paid the full purchase price therefor.    The Shares
are “restricted securities” as defined in Rule 144(a) under the Securities Act.




      (iii)

Neither such Seller nor any affiliate thereof knows of any material adverse
information regarding the current or prospective operations of the Company which
has not been publicly disclosed.  




(e)

The Shares have not been sold, conveyed, encumbered, hypothecated or otherwise
transferred by Seller except pursuant to this Agreement.




(f)

Seller has taken no action which would give rise to any claim by any person for
brokerage commissions, finder’s fees or similar payments relating to this
Agreement or the transactions contemplated hereby.




(g)

Seller understands that if the Company were to make such changes to its business
plan as described above, such changes would be expected to have a material
positive effect on the future value of the Company, and in particular on the
value of the Shares being purchased and sold pursuant to this Agreement.  Seller
understands and acknowledges that the Shares could appreciate considerably in
value in the near or long term and agrees to sell the Shares pursuant to this
Agreement irrespective of such potential. 




(h)

Seller hereby acknowledges and agrees that (i) at present there is no public
market for the Shares; (ii) the purchase and sale of the Shares is taking place
in a private transaction between Seller and Buyer in an arm’s length commercial
transaction at a price negotiated and agreed to by Seller; (iii) Seller is
solely responsible for making its own judgments in connection with the Agreement
(irrespective of whether the Company, its executive officers, auditors, or other
representatives have advised or are currently advising the Company or Seller on
related or other matters); and (iv) Buyer has not rendered advisory services of
any nature or respect, nor owes any agency, fiduciary or other duty to Seller,
in connection with such transaction or the process leading thereto.




Section 3.03

Representations and Warranties of the Buyer.  The Buyer hereby represents and
warrants to, and agrees with, the Sellers:




(

a)



The Buyer has all requisite power and authority to execute, deliver, and perform
this Agreement.  All necessary proceedings of the Buyer have been duly taken to
authorize the execution, delivery, and performance of this Agreement thereby.
This Agreement has been duly authorized, executed, and delivered by such Buyer,
constitutes the legal, valid, and binding obligation of the Buyer, and is
enforceable as to the Buyer in accordance with its respective terms. Except as
otherwise set forth in this Agreement, no consent, authorization, approval,
order, license, certificate, or permit of or from, or declaration or filing
with, any federal, state, local, or other governmental authority or any court or
other tribunal is required by such Buyer for the execution, delivery, or
performance of this Agreement thereby.  No consent, approval, authorization or
order of, or qualification with, any court, government or governmental agency or
body, domestic or foreign, having jurisdiction over the Buyer or over its
properties or assets is required for the execution and delivery of this
Agreement and the consummation by such








-15-







--------------------------------------------------------------------------------

Buyer of the transactions herein contemplated, except such as may be required
under the Securities Act or under state or other securities or blue sky laws,
all of which requirements have been, or in accordance therewith will be,
satisfied in all material respects.  No consent of any party to any material
contract, agreement, instrument, lease, license, arrangement, or understanding
to which the Buyer is a party, or to which its or any of its businesses,
properties, or assets are subject, is required for the execution, delivery, or
performance of this Agreement; and the execution, delivery, and performance of
this Agreement will not violate, result in a breach of, conflict with, or (with
or without the giving of notice or the passage of time or both) entitle any
party to terminate or call a default under, entitle any party to receive rights
or privileges that such party was not entitled to receive immediately before
this Agreement was executed under, or create any obligation on the part of the
Buyer to which it was not subject immediately before this Agreement was executed
under, any term of any such material contract, agreement, instrument, lease,
license, arrangement, or understanding, or violate or result in a breach of any
term of the operating agreement of the Buyer or (if the provisions of this
Agreement are satisfied) violate, result in a breach of, or conflict with any
law, rule, regulation, order, judgment, decree, injunction, or writ of any
court, government or governmental agency or body, domestic or foreign, having
jurisdiction over the Buyer or over its properties or assets.




(b)

The Buyer is an “accredited investor” as defined in Rule 501 of Regulation D
under the Securities Act.  The Buyer is acquiring the Shares to be acquired
thereby hereunder for its own account (and not for the account of others) for
investment and not with a view to the distribution or resale thereof in
violation of the Securities Act. The Buyer understands that it may not sell or
otherwise Dispose Of such Shares in the absence of either an effective
registration statement under the Securities Act or an exemption from the
registration provisions of the Securities Act.  The Buyer acknowledges being
informed that the shares of Common Stock acquired thereby shall be unregistered,
shall be “restricted securities” as defined in Rule 144(a) under the Securities
Act, and must be held indefinitely unless (i) they are subsequently registered
under the Securities Act, or (ii) an exemption from such registration is
available.  The Buyer further acknowledges that the Company does not have an
obligation to currently register such securities for the account of the Buyer.  

 

(c)

By virtue of the Buyer’s position, it has access to the same kind of information
which would be available in a registration statement filed under the Securities
Act. The Buyer acknowledges that it has been afforded access to all material
information which it has requested relevant to its decision to acquire the
Shares to acquired thereby and to ask questions of the Company’s management and
that, except as set forth herein, neither any Seller or the Company nor anyone
acting on behalf of any Seller or the Company, has made any representations or
warranties to the Buyer which have induced, persuaded, or stimulated the Buyer
to acquire such Shares.  




(d)

Either alone, or together with their investment advisor(s), the Buyer has the
knowledge and experience in financial and business matters to be capable of
evaluating the merits and risks of the prospective investment in the Shares to
be acquired thereby, and the Buyer is and will be able to bear the economic risk
of the investment in such Shares.  











-16-







--------------------------------------------------------------------------------

ARTICLE IV




ADDITIONAL COVENANTS




Section 4.01

Indemnity.  Green agrees to indemnify and hold harmless the Buyer and its
officers, directors, employees, counsel, agents, and stockholders, in each case
past, present, or as they may exist at any time after the date of this
Agreement, and each person, if any, who controls, controlled, or will control
any of them within the meaning of Section 15 of the Securities Act or Section
20(a) of the Securities Exchange Act of 1934, as amended, against any and all
losses, liabilities, damages, and expenses whatsoever (which shall include, for
all purposes of this Article IV, but not be limited to, counsel fees and any and
all expenses whatsoever incurred in investigating, preparing, or defending
against any litigation, commenced or threatened, or any claim whatsoever, and
any and all amounts paid in settlement of any claim or litigation) as and when
incurred arising out of, based upon, or in connection with (a) any material
breach of any representation, warranty, covenant, or agreement of any Seller or
the Company contained in this Agreement , (b) if the Closing takes place, any
act or alleged omission occurring at or prior to the Closing (including without
limitation any which arise out of, are based upon, or are in connection with any
of the transactions contemplated hereby) which subjects the Buyer to damages
related to such act or omission , and (c) the products and operations of the
Company, if any, prior to closing, including, without limitation, any
liabilities or obligations of the Company of any kind, character or description
and regardless of how arising and of whether the same is stated or required to
be stated on any financial statements of the Company .   The foregoing agreement
to indemnify shall be in addition to any liability Green or the Company may
otherwise have, including liabilities arising under this Agreement.




Section 4.02

Stockholders; Other Securities.  Each of Green and the Company hereby agrees
that immediately prior to the Closing, the Company will have at least 35
stockholders.  Prior to the date of this Agreement, all of the Company’s
outstanding convertible debt, options, warrants and all other indebtedness of
the Company, if any, shall have been cancelled.




Section 4.03

Assets and Liabilities.  Each of Green and the Company hereby agrees that, at
the Closing, the Company shall have no assets and no liabilities.  




Section 4.04

Corporate Governance.    At the Closing, (a) the Board of Directors of the
Company shall consist of one current director (the “Existing Director”) , who
shall resign thereafter, and one director appointed by Buyer (the “New
Director”), and (b) all officers of the Company shall resign and the Board of
Directors shall appoint the designees of the Buyer as the sole officers thereof.

Section 4.05

SEC Filings .   Green shall take all such further acts as shall be required to
permit the Company to file any SEC Documents to be filed at or following the
Closing which reflect the business and operations of the Company prior to the
Closing, and shall execute and deliver all certifications required to be filed
by the Company with respect to financial statements of the Company reflecting in
whole or in part the business and operations of the Company prior to the
Closing.  











-17-







--------------------------------------------------------------------------------

Section 4.06   Split; Reverse Splits .  The Company covenants that the necessary
documentation with respect to Split shall be completed at its sole cost and
expense on or before the time of any business combination transaction between
the Company and the Buyer (the “ Business Combination ”).  The Company shall
have the right to effectuate a Reverse Split at any time subject to obtaining
required board and stockholder approvals; provided that prior to the earlier of
(i) one year anniversary of the Business Combination or (ii) June 30, 2012, the
Buyer hereby agrees that it shall not vote its shares in the Company in favor of
any Reverse Split which results in the Company’s outstanding common stock being
reduced to less than 6,146,600 shares.      

Section 4.07    Other Stock Purchases.   Simultaneously with the Closing,
persons designated by Buyer shall acquire (the “Third Party Common Stock
Acquisitions”) from certain non-“affiliated” (as such term is defined in the
Securities Act) stockholders of the Company an aggregate of 968,000 unrestricted
shares of Common Stock (representing approximately 15.7% of the outstanding
Common Stock).

ARTICLE V




MISCELLANEOUS



Section 5.01

Expenses.  Whether or not the transactions contemplated in this Agreement are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby, will be paid by the party incurring
such expense or as otherwise agreed to herein.




Section 5.02

Necessary Actions.  Subject to the terms and conditions herein provided, each of
the parties hereto agrees to use all reasonable efforts to take, or cause to be
taken, all action and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.  In the event at any
time after the Closing, any further action is necessary or desirable to carry
out the purposes of this Agreement, the Sellers, the proper executive officers
and/or directors of the Company, or the Buyer, as the case may be, will take all
such necessary action.



Section 5.03

Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested or by the most nearly comparable method if mailed from or to a
location outside of the United States or by Federal Express, Express Mail, or
similar overnight delivery or courier service or delivered (in person or by
telecopy, telex, or similar telecommunications equipment) against receipt to the
party to which it is to be given at the address of such party set forth in the
introductory paragraph to this Agreement (or to such other address as the party
shall have furnished in writing in accordance with the provisions of this
Section 5.03.)  Any notice to the Company shall be addressed to the attention of
the Corporate Secretary. Any notice or other communication given by certified
mail (or by such comparable method) shall be deemed given at the time of
certification thereof (or comparable act), except for a notice changing a
party's address which will be deemed given at the time of receipt thereof.  Any
notice given by other means permitted by this Section 5.03 shall be deemed given
at the time of receipt thereof.








-18-







--------------------------------------------------------------------------------




Section 5.04

Parties in Interest.  Except as expressly provided in Section 4.01 hereof, this
Agreement will inure to the benefit of and be binding upon the parties hereto
and the respective successors and assigns.  Nothing in this Agreement is
intended to confer, expressly or by implication, upon any other person any
rights or remedies under or by reason of this Agreement.




Section 5.05

Entire Agreement; Modification.  Except as otherwise expressly provided herein,
this Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersedes all existing agreements among them
concerning such subject matter, and may be modified only by a written instrument
duly executed by each party hereto.  




Section 5.06

Availability of Equitable Remedies.  Since a breach of the provisions of this
Agreement could not adequately be compensated by money damages, any party shall
be entitled, in addition to any other right or remedy available to it, to an
injunction restraining such breach or threatened breach and to specific
performance of any such provision of this Agreement, and no bond or other
security shall be required in connection therewith, and the parties hereby
consent to the issuance of such an injunction and to the ordering of specific
performance.




Section 5.07  Survival.  Each of the covenants, agreements, representations, and
warranties contained in this Agreement shall survive the Closing Date until the
date 24 months thereafter.  The statements contained in any document executed by
either any Seller or the Company relating hereto or delivered to the Buyer in
connection with the transactions contemplated hereby or thereby, or in any
statement, certificate, or other instrument delivered by, or on behalf of,
either any Seller or the Company pursuant hereto or thereto or delivered to the
Buyer in connection with the transactions contemplated hereby or thereby shall
be deemed representations and warranties, covenants and agreements, or
conditions, as the case may be, of such Seller or the Company, respectively,
hereunder for all purposes of this Agreement (including all statements,
certificates, or other instruments delivered pursuant hereto or thereto or
delivered in connection with this Agreement, or any of the other transactions
contemplated hereby).  The statements contained in any document executed by the
Buyer relating hereto or delivered to either any Seller or the Company in
connection with the transactions contemplated hereby or thereby, or in any
statement, certificate, or other instrument delivered by, or on behalf of, the
Buyer pursuant hereto or thereto or delivered to either any Seller or the
Company in connection with the transactions contemplated hereby or thereby shall
be deemed representations and warranties, covenants and agreements, or
conditions, as the case may be, of the Buyer hereunder for all purposes of this
Agreement (including all statements, certificates, or other instruments
delivered pursuant hereto or thereto or delivered in connection with this
Agreement, or any of the other transactions contemplated hereby).




Section 5.08

Binding Effect.  The provisions of this Agreement shall be binding upon and
inure to the benefit of each of the Sellers, the Company, and the Buyer, and
their respective successors and assigns; provided, however, that no party hereto
shall have the right to assign its rights and obligations hereunder without the
prior written consent of the other parties hereto.











-19-







--------------------------------------------------------------------------------



Section 5.09

Counterpart.  This Agreement may be executed in one or more counterparts, each
of which will be deemed an original and all together will constitute one
document.  The delivery by facsimile of an executed counterpart of this
Agreement will be deemed to be an original and will have the full force and
effect of an original executed copy.




Section 5.10

Severability.  The provisions of this Agreement will be deemed severable and the
invalidity or unenforceability of any provision hereof will not affect the
validity or enforceability of any of the other provisions hereof.  If any
provisions of this Agreement, or the application thereof to any person or any
circumstance, is illegal, invalid or unenforceable, (a) a suitable and equitable
provision will be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision, and (b) the remainder of this Agreement and the application of such
provision to other persons or circumstances will not be affected by such
invalidity or unenforceability, nor will such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.




Section 5.11

Headings.  The Article and Section headings are provided herein for convenience
of reference only and do not constitute a part of this Agreement and will not be
deemed to limit or otherwise affect any of the provisions hereof.




Section 5.12

Governing Law.   This Agreement will be deemed to be made in and in all respects
will be interpreted, construed and governed by and in accordance with the law of
the State of New York, without regard to the conflict of law principles thereof
and the parties hereto irrevocably submit to the exclusive jurisdiction of the
United States District Court for the Southern District of New York, or, if
jurisdiction in such court is lacking, the Supreme Court of the State of New
York, New York County, in respect of any dispute or matter arising out of or
connected with this Agreement.










[REMAINDER OF PAGE INTENTIONALLY BLANK]








-20-







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.













/s/ Burke Green

Name:  Burke Green

 

 







 

 

FOSTER JENNINGS, INC.







By: /s/ Scott Hartman

      Name: Scott Hartman

      Title: Chief Executive Officer

 

THE ANDINA GROUP, INC.







By:/s/ Burke Green

      Name: Burke Green

      Title: Chief Executive Officer











-21-







--------------------------------------------------------------------------------

List of Schedules and Exhibits







Schedule A

Sellers




Exhibit 2.02(a)(iii)

Company Officers’ Certificate

Exhibit 2.02(a)(iv)

Seller’s Certificate

Exhibit 2.02(a)(v)

Buyer’s Certificate

Exhibit 2.02(a)(vi)

Cross-Receipt














-22-







--------------------------------------------------------------------------------

Schedule A




Sellers




Name

Address

Shares to be Sold




Burke Green




179 South 1950,

East Layton, UT 84041







4,962,500

 

 

 

 

 

 














-23-





